DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 11/30/2021.  Claims 1-20 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shotton et al. (U.S. 2020/0273326 A1) in view of Goncalves et al. (U.S. 2020/0334979 A1).

Claim 1, Shotton teaches:
A method for controlling traffic (Shotton, Paragraph [0050], The traffic monitoring system 1 controls traffic by providing traffic/congestion data to users.), comprising: 
obtaining degrees of congestion detected at an intersection at respective time periods (Shotton, Paragraph [0067], The Congestion Calculation service 15 outputs Excess Delay and Congestion data every 30 seconds, which both represent the degree of congestion.  Road segments include areas in which a vehicle travels through an intersection (see Shotton, Paragraph [0052]).), wherein the degrees of congestion are characterized by traffic and delay time of a vehicle passing through the intersection (Shotton, Paragraphs [0061-0062] and [0067-0068], Excess Delay is an example of delay time.); 
clustering the time periods based on the degrees of congestion to obtain a plurality of clusters (Shotton, Paragraphs [0061-0062], The Link Travel Time Clustering Service 14 divides times/days into clusters, and the Congestion Calculation Service 15 compares live data with historical data of each cluster for determining current traffic/congestion conditions.), wherein the time periods are clustered based on the delay time to obtain respective clusters, and the time periods are clustered based on the traffic to obtain respective clusters (Shotton, Paragraphs [0061-0062], Each cluster represents a period of time of day and respective speed, delay, excess delay, and congestion values.  For example, “AM peak” represents a morning cluster of time where peak congestion may occur.); 
determining target clusters from the plurality of clusters based on the degrees of congestion, wherein the degrees of congestion at the time periods included in the target clusters are greater than those at the time periods included in the remaining clusters (Shotton, Paragraphs [0067-0068], The expected travel time varies across a day, and some roads experience highly variable delays versus others.  An example is shown in Fig. 4A which represents a histogram of vehicle counting throughout a day.  Because the clusters are established based on days and/or times (see Shotton, Paragraphs [0061-0062]), each time period and/or day that are clustered would have different values, wherein one cluster, i.e. a target cluster, would have a higher value than the remaining clusters.  In the example of Fig. 4A, for example, a cluster at element 406 may be the target cluster wherein a cluster at element 402 represents a cluster having less congestion/traffic.), wherein the step of determining the at least one target cluster from the plurality of clusters based on the degrees of congestion comprises: determining a cluster with the longest average delay time among the clusters obtained by clustering based on the delay time, as a first target cluster (Shotton, Paragraphs [0061-0062], Clusters may include excess delay times, and it would have been obvious to one of ordinary skill in the art for the excess delay times to vary throughout a day, wherein the cluster having the highest excess delay times is equivalent to a first target cluster.  The system collects speed, delay, excess delay, and congestion values for each road segment over a course of at least 13 months.); and determining a cluster with the largest average traffic among the clusters obtained by clustering based on the traffic, as a second target cluster (Shotton, Fig. 4A, Paragraphs [0061-0062], It would have been obvious to one of ordinary skill in the art for the clusters, which are set by time periods and/or days, to include times of peak number of vehicles, i.e. largest average traffic.  For example, a cluster including element 406 would indicate a cluster having the largest average traffic among clusters that may include element 402.); 
determining a peak period based on the time periods included in the target clusters (Shotton, Paragraphs [0061-0062], Peak periods include AM/PM peaks, but may also be represented by specific hours or minutes in a given day.  In the example of Fig. 4A, peak may be indicated around 6 pm (see Shotton, Fig. 4A, Paragraph [0086]).); and 
controlling the traffic signals (Shotton, Paragraph [0050], The system includes traffic signals and pedestrian crossings.).
Shotton does not specifically teach:
Controlling the traffic signals during the peak period by using a signal control configuration corresponding to the peak period.
Goncalves teaches:
Controlling the traffic signals during the peak period by using a signal control configuration corresponding to the peak period (Goncalves, Paragraph [0050], The system predicts future traffic jam peaks and activates traffic lights and VMSs accordingly.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shotton by integrating the teaching of the predictive system in Goncalves.
The motivation would be to optimize traffic patterns at all times (see Goncalves, Paragraph [0050]).

Claim 2, Shotton in view of Goncalves further teaches:
Wherein, determining the peak period based on the time periods included in the target clusters comprises: 
determining a time period that is an intersection of the time periods in the target clusters as the peak period (Shotton, Paragraphs [0061-0062], The time clusters having the highest delay and/or congestion represent the clusters at the peak periods of time.).

Claim 3, Shotton in view of Goncalves further teaches:
Obtaining the degrees of congestion detected at the intersection at respective time periods comprises: 
determining a difference between a time for the vehicle to pass through the intersection that is detected at a respective time period and a set time, as the delay time, wherein the set time is a time for the vehicle to pass through the intersection without stopping (Shotton, Paragraphs [0067-0068], The system compares a live travel time with an expected travel time to determine an Excess Delay, e.g. a delay time.  The travel times include areas where vehicles go through an intersection (see Shotton, Paragraph [0052]).  It would have been obvious to one of ordinary skill in the art, at the time of filing, for ).

Claim 4, Shotton in view of Goncalves further teaches:
Determining a time for a vehicle to pass through the intersection at night without stopping as the set time (Shotton, Paragraphs [0067-0068], Time clusters include all periods of the day divided into periods, hours, half hours, and/or minutes (see Shotton, Paragraph [0061]).  Thus, it would have been obvious to one of ordinary skill in the art for the time clusters to include night hours.  Additionally, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the Excess Delay to include all situations where the vehicle goes through the intersection, i.e. with and/or without stopping.).

Claims 5-8, Shotton in view of Goncalves teaches:
Determining a number of the target clusters based on a correlation between the number of the clusters and an internal discreteness within the clusters, wherein, the internal discreteness within the clusters is determined based on differences in the degrees of congestion at respective time periods in the same cluster (Shotton, Paragraph [0065], Clusters having a low Euclidean distance implies that the compared clusters are similar.  The clusters having low Euclidean distance scores are placed next to other and grouped into a dendrogram of hierarchical clusters.  The Euclidean distance scores thus represent an internal discreteness within the clusters.).
Shotton in view of Goncalves does not explicitly teach:
Using an inflection-point method.
However, the dendrogram of clusters is formed based on a comparison between the Euclidean distances and a threshold Euclidean distance to establish the hierarchical clusters (see Shotton, 

Claims 9-12, Shotton in view of Goncalves teaches:
A plurality of sampling points for the degrees of congestion are provided in each time period (Shotton, Paragraph [0065], Multiple days, times of day, or a combination thereof are used to establish clusters.), and clustering the time periods based on the degrees of congestion to obtain the plurality of clusters (Shotton, Paragraph [0065], Clusters are formed based on a low Euclidean distance, i.e. data from two days that are similar.) comprises: 
generating a relationship of degrees of congestion with respect to time based on the degrees of congestion detected at the plurality of sampling points, for each time period (Shotton, Paragraph [0065], The Euclidean distances represent a relationship of degrees of congestion with respect to their respective time period, e.g. Monday AM peak.); and 
clustering the time periods based on a similarity among respective relationship to obtain the plurality of clusters (Shotton, Paragraph [0065], Sets of clusters are based on the determined Euclidean distances.).
Shotton in view of Goncalves does not explicitly teach:
Relationship curves.
However, it would have been obvious to one of ordinary skill in the art to arrange the Euclidean distances into graph form in order to graphically determine the relationship of the Euclidean distances.  

Claim 13, Shotton teaches:
An apparatus for controlling traffic (Shotton, Paragraph [0050], The traffic monitoring system 1 controls traffic by providing traffic/congestion data to users.), comprising: 
one or more processors (Shotton, Paragraph [0080]); and 
a storage device, configured to store one or more programs (Shotton, Paragraph [0101], The system may run on computer programs, computer codes, or instructions utilized by processors.), wherein, when the one or more programs are executed by the one or more processors, the one or more processors are configured to implement a method for controlling traffic (Shotton, Paragraph [0050], The traffic monitoring system 1 controls traffic by providing traffic/congestion data to users.), comprising: 
obtaining degrees of congestion detected at an intersection at respective time periods (Shotton, Paragraph [0067], The Congestion Calculation service 15 outputs Excess Delay and Congestion data every 30 seconds, which both represent the degree of congestion.  Road segments include areas in which a vehicle travels through an intersection (see Shotton, Paragraph [0052]).) wherein the degrees of congestion are characterized by traffic and delay time of a vehicle passing through the intersection (Shotton, Paragraphs [0061-0062] and [0067-0068], Excess Delay is an example of delay time.); 
clustering the time periods based on the degrees of congestion to obtain a plurality of clusters (Shotton, Paragraphs [0061-0062], The Link Travel Time Clustering Service 14 divides times/days into clusters, and the Congestion Calculation Service 15 compares live data with historical data of each ), wherein the time periods are clustered based on the delay time to obtain respective clusters, and the time periods are clustered based on the traffic to obtain respective clusters (Shotton, Paragraphs [0061-0062], Each cluster represents a period of time of day and respective speed, delay, excess delay, and congestion values.  For example, “AM peak” represents a morning cluster of time where peak congestion may occur.); 
determining target clusters from the plurality of clusters based on the degrees of congestion, wherein the degrees of congestion at the time periods included in the target clusters are greater than those at the time periods included in the remaining clusters (Shotton, Paragraphs [0067-0068], The expected travel time varies across a day, and some roads experience highly variable delays versus others.  An example is shown in Fig. 4A which represents a histogram of vehicle counting throughout a day.  Because the clusters are established based on days and/or times (see Shotton, Paragraphs [0061-0062]), each time period and/or day that are clustered would have a different values, wherein one cluster, i.e. a target cluster, would have a higher value than the remaining clusters.  In the example of Fig. 4A, for example, a cluster at element 406 may be the target cluster wherein a cluster at element 402 represents a cluster having less congestion/traffic.), wherein the step of determining the at least one target cluster from the plurality of clusters based on the degrees of congestion comprises: determining a cluster with the longest average delay time among the clusters obtained by clustering based on the delay time, as a first target cluster (Shotton, Paragraphs [0061-0062], Clusters may include excess delay times, and it would have been obvious to one of ordinary skill in the art for the excess delay times to vary throughout a day, wherein the cluster having the highest excess delay times is equivalent to a first target cluster.  The system collects speed, delay, excess delay, and congestion values for each road segment over a course of at least 13 months.); and determining a cluster with the largest average traffic among the clusters obtained by clustering based on the traffic, as a second target cluster (Shotton, Fig. 4A, Paragraphs [0061-0062], It would have been obvious to one of ordinary skill in ); 
determining a peak period based on the time periods included in the target clusters (Shotton, Paragraphs [0061-0062], Peak periods include AM/PM peaks, but may also be represented by specific hours or minutes in a given day.  In the example of Fig. 4A, peak may be indicated around 6 pm (see Shotton, Fig. 4A, Paragraph [0086]).); and 
controlling the traffic signals (Shotton, Paragraph [0050], The system includes traffic signals and pedestrian crossings.)
Shotton does not specifically teach:
Controlling the traffic signals during the peak period by using a signal control configuration corresponding to the peak period.
Goncalves teaches:
Controlling the traffic signals during the peak period by using a signal control configuration corresponding to the peak period (Goncalves, Paragraph [0050], The system predicts future traffic jam peaks and activates traffic lights and VMSs accordingly.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shotton by integrating the teaching of the predictive system in Goncalves.
The motivation would be to optimize traffic patterns at all times (see Goncalves, Paragraph [0050]).

Claim 14, Shotton in view of Goncalves further teaches:
The one or more processors are further configured to: 
determine a time period that is an intersection of the time periods in the target clusters as the peak period (Shotton, Paragraphs [0061-0062], The time clusters having the highest delay and/or congestion represent the clusters at the peak periods of time.).

Claim 15, Shotton in view of Goncalves further teaches:
The one or more processors are further configured to: 
determine a difference between a time for the vehicle to pass through the intersection that is detected at a respective time period and a set time, as the delay time, wherein the set time is a time for the vehicle to pass through the intersection without stopping (Shotton, Paragraphs [0067-0068], The system compares a live travel time with an expected travel time to determine an Excess Delay, e.g. a delay time.  The travel times include areas where vehicles go through an intersection (see Shotton, Paragraph [0052]).  It would have been obvious to one of ordinary skill in the art, at the time of filing, for the Excess Delay to include all situations where the vehicle goes through the intersection, i.e. with and/or without stopping.).

Claim 16, Shotton in view of Goncalves further teaches:
The one or more processors are further configured to: 
determine a time for a vehicle to pass through the intersection at night without stopping as the set time (Shotton, Paragraphs [0067-0068], Time clusters include all periods of the day divided into periods, hours, half hours, and/or minutes (see Shotton, Paragraph [0061]).  Thus, it would have been obvious to one of ordinary skill in the art for the time clusters to include night hours.  Additionally, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the Excess Delay to include all situations where the vehicle goes through the intersection, i.e. with and/or without stopping.).

	Claim 17, Shotton in view of Goncalves teaches:
The one or more processors are further configured to: 
determine a number of the target clusters based on a correlation between the number of the clusters and an internal discreteness within the clusters, wherein, the internal discreteness within the clusters is determined based on differences in the degrees of congestion at respective time periods in the same cluster (Shotton, Paragraph [0065], Clusters having a low Euclidean distance implies that the compared clusters are similar.  The clusters having low Euclidean distance scores are placed next to other and grouped into a dendrogram of hierarchical clusters.  The Euclidean distance scores thus represent an internal discreteness within the clusters.).
Shotton in view of Goncalves does not specifically teach:
Using an inflection-point method.
However, the dendrogram of clusters is formed based on a comparison between the Euclidean distances and a threshold Euclidean distance to establish the hierarchical clusters (see Shotton, Paragraph [0065]).  Thus, it would have been obvious to one of ordinary skill in the art for a Euclidean distance that does not meet the threshold Euclidean distance to represent an inflection point, i.e. a time of change in a situation or turning point, of the Euclidean distances to establish the next level of the dendrogram.  Thus, the cluster method of the combination of Shotton in view of Goncalves is functionally equivalent to an inflection-point method.  The claims, as currently presented, do not explicitly or inherently define a “inflection-point method” away from this interpretation.

Claim 18, Shotton in view of Goncalves teaches:
A plurality of sampling points for the degrees of congestion are provided in each time period (Shotton, Paragraph [0065], Multiple days, times of day, or a combination thereof are used to establish clusters.), and the one or more processors are further configured to: 
generate a relationship of degrees of congestion with respect to time based on the degrees of congestion detected at the plurality of sampling points, for each time period (Shotton, Paragraph [0065], The Euclidean distances represent a relationship of degrees of congestion with respect to their respective time period, e.g. Monday AM peak.); and 
cluster the time periods based on a similarity among respective relationship to obtain the plurality of clusters (Shotton, Paragraph [0065], Sets of clusters are based on the determined Euclidean distances.).
Shotton in view of Goncalves does not explicitly teach:
Relationship curves.
However, it would have been obvious to one of ordinary skill in the art to arrange the Euclidean distances into graph form in order to graphically determine the relationship of the Euclidean distances.  Shotton teaches the Euclidean distances represented on the y-axis, and thus it is within the scope of the Shotton reference for the Euclidean distances to be graphically represented, which would be functionally equivalent to a relationship curve.  The claims, as currently presented, do not explicitly or inherently define a “relationship curve” away from this interpretation.

Claim 19, Shotton teaches:
A tangible, non-transitory computer readable storage medium having a computer program stored thereon (Shotton, Paragraph [0101]), wherein, when the program is executed by a processor (Shotton, Paragraph [0101], The system may run on computer programs, computer codes, or ), the program implements a method for controlling traffic signals, comprising: 
obtaining degrees of congestion detected at an intersection at respective time periods (Shotton, Paragraph [0067], The Congestion Calculation service 15 outputs Excess Delay and Congestion data every 30 seconds, which both represent the degree of congestion.  Road segments include areas in which a vehicle travels through an intersection (see Shotton, Paragraph [0052]).), wherein the degrees of congestion are characterized by traffic and delay time of a vehicle passing through the intersection (Shotton, Paragraphs [0061-0062] and [0067-0068], Excess Delay is an example of delay time.); 
clustering the time periods based on the degrees of congestion to obtain a plurality of clusters (Shotton, Paragraphs [0061-0062], The Link Travel Time Clustering Service 14 divides times/days into clusters, and the Congestion Calculation Service 15 compares live data with historical data of each cluster for determining current traffic/congestion conditions.), wherein the time periods are clustered based on the delay time to obtain respective clusters, and the time periods are clustered based on the traffic to obtain respective clusters (Shotton, Paragraphs [0061-0062], Each cluster represents a period of time of day and respective speed, delay, excess delay, and congestion values.  For example, “AM peak” represents a morning cluster of time where peak congestion may occur.); 
determining target clusters from the plurality of clusters based on the degrees of congestion, wherein the degrees of congestion at the time periods included in the target clusters are greater than those at the time periods included in the remaining clusters (Shotton, Paragraphs [0067-0068], The expected travel time varies across a day, and some roads experience highly variable delays versus others.  An example is shown in Fig. 4A which represents a histogram of vehicle counting throughout a day.  Because the clusters are established based on days and/or times (see Shotton, Paragraphs [0061-0062]), each time period and/or day that are clustered would have a different values, wherein one cluster, i.e. a target cluster, would have a higher value than the remaining clusters.  In the example of ), wherein the step of determining the at least one target cluster from the plurality of clusters based on the degrees of congestion comprises: determining a cluster with the longest average delay time among the clusters obtained by clustering based on the delay time, as a first target cluster (Shotton, Paragraphs [0061-0062], Clusters may include excess delay times, and it would have been obvious to one of ordinary skill in the art for the excess delay times to vary throughout a day, wherein the cluster having the highest excess delay times is equivalent to a first target cluster.  The system collects speed, delay, excess delay, and congestion values for each road segment over a course of at least 13 months.); and determining a cluster with the largest average traffic among the clusters obtained by clustering based on the traffic, as a second target cluster (Shotton, Fig. 4A, Paragraphs [0061-0062], It would have been obvious to one of ordinary skill in the art for the clusters, which are set by time periods and/or days, to include times of peak number of vehicles, i.e. largest average traffic.  For example, a cluster including element 406 would indicate a cluster having the largest average traffic among clusters that may include element 402.); 
determining a peak period based on the time periods included in the target clusters (Shotton, Paragraphs [0061-0062], Peak periods include AM/PM peaks, but may also be represented by specific hours or minutes in a given day.  In the example of Fig. 4A, peak may be indicated around 6 pm (see Shotton, Fig. 4A, Paragraph [0086]).); and 
controlling the traffic signals (Shotton, Paragraph [0050], The system includes traffic signals and pedestrian crossings.).
Shotton does not specifically teach:
Controlling the traffic signals during the peak period by using a signal control configuration corresponding to the peak period.
Goncalves teaches:
Controlling the traffic signals during the peak period by using a signal control configuration corresponding to the peak period (Goncalves, Paragraph [0050], The system predicts future traffic jam peaks and activates traffic lights and VMSs accordingly.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shotton by integrating the teaching of the predictive system in Goncalves.
The motivation would be to optimize traffic patterns at all times (see Goncalves, Paragraph [0050]).

Claim 20, Shotton in view of Goncalves further teaches:
Wherein, determining the peak period based on the time periods included in the target clusters comprises: 
determining a time period that is an intersection of the time periods in the target clusters as the peak period (Shotton, Paragraphs [0061-0062], The time clusters having the highest delay and/or congestion represent the clusters at the peak periods of time.).

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that the cited references fail to teach clustering time periods having the same congestion, delay time, and/or traffic into the same cluster, the Examiner respectfully disagrees.  Claims 1, 13, and 19, as currently amended, recite that the time periods are clustered based on the degrees of congestion to obtain a plurality of clusters, wherein the time periods are clustered based on the delay time to obtain respective clusters, and the time periods are clustered based on the traffic to obtain respective clusters.  The claims, however, do not explicitly or inherently claim that the time periods are clustered based on having similar congestion and/or delay time values.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683